DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 08/31/2022, the following has occurred: Claim(s) 1, 3, 5, and 7 have been amended. Claim(s) 2, 4, and 6 have been cancelled. 
Claim(s) 1, 3-5, and 7 are pending.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20200316668 A1).
Regarding claim 1 and 5, Shimizu discloses a method of manufacturing a molded product (press formed product 1, Fig. 1), the method comprising: welding (welding pattern 4 formed on second metal plate to bond both plates together, par. 22) a first metal plate (1, Fig. 1) overlaid (metal plate 2 is overlaid metal plate 1) with a second metal plate (2) to the second metal plate; and 
pressing the first metal plate and the second metal plate together (die quenching, Fig. 1), wherein, in the pressing, a base surface, a wall surface, a bottom surface, and a curved portion are formed on the first metal plate (base surface and wall is formed after die quenching, Fig. 1; see annotated drawing below, where the “curved portion” is referring to the bent corners; applicant’s Figs. 2B refer to 26 as the “curved portion” which is understood to be a bent corner), the wall surface being disposed to cross the base surface, 
the bottom surface being arranged opposite the base surface with respect to the wall surface and crossing the wall surface (bottom surface is opposite of the base surface, see annotated figure below), and the curved portion coupling the wall surface and the bottom surface to each other (curved portion couples the wall surface and bottom surface, see annotated drawing)
wherein, in the welding, a first welding is performed on a reinforcing portion of the second metal plate that is overlaid on an area of the first metal plate that is formed into the wall surface (laser welding is performed across the second metal plate, where part of the laser weld is part of the wall surface after die quenching); and subsequently, a second welding is performed in a direction crossing a direction of the first welding (laser welds can look like Fig. 4B where the laser welds cross each other),
wherein a direction of the first welding and a direction of the second welding are straight (weld pattern along the wall surface can look like Fig. 3C, par. 27, which clearly shows a first weld and a second weld, where the two welding directions which straight), and wherein the first welding and the second welding do not reach a portion of the second metal plate that is overlaid on an area of the first metal plate that is formed into the bottom surface (Shimizu does not explicitly state that the first and second weld does not reach the second metal on the bottom surface, however it is obvious from the annotated drawing below that the first and second weld pattern along the wall surface does not touch the second metal on the bottom surface; 
the broadest reasonable interpretation of a first weld and a second weld includes a weld pattern which connects the first and second weld; applicant’s specification, par. 35, refers to the weld pattern (51-53) in Fig. 3 as being composed of three weld beads).

    PNG
    media_image1.png
    287
    192
    media_image1.png
    Greyscale

Regarding claim 3 and 7, Shimizu discloses the method of manufacturing a molded product according to claim 1, 
wherein a direction of the first welding is parallel to a ridge line of the curved portion, and wherein a direction of the second welding is orthogonal to the direction of the first welding (lattice weld pattern, Fig. 4B, will result in a laser weld parallel to the ridge line of the curved portion and a laser weld orthogonal to the parallel laser weld).
Regarding claim 4, Shimizu discloses the method of manufacturing a molded product according to claim 1, wherein, in the welding, the first welding and the second welding are performed with laser welding (laser welding, par. 21) or plasma welding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761